Citation Nr: 1110079	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-06 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2006, as support for his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing

In February 2006, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

In October 2009 the Board granted an increased rating to 40 percent for the low back disability, denied the TDIU claim on a schedular basis, and remanded both claims to the Appeals Management Center (AMC) for extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

In May 2010, the Veteran submitted a "Notice of Disagreement" (NOD) to the RO regarding the Board's October 2009 decision.  This NOD apparently is attempting to appeal to the Board.  But that decision is not appealable to the Board inasmuch as the Board rendered that decision (so the claims already were on appeal); instead, that Board decision is only appealable to the United States Court of Appeals for Veterans Claims (CAVC/Veterans Court), and only assuming the Veteran filed an appeal at the Court within 120 days of that decision.  38 U.S.C.A. § 511, 7103, 7104; 38 C.F.R. § 20.1100.

In September 2010, after giving the increased rating and TDIU claims the special consideration the Board had directed in its October 2009 remand, the Director of Compensation and Pension Service issued a decision denying these claims on an extra-schedular basis.  So these claims are again before the Board, but only concerning whether the Veteran meets the requirements for this special entitlement.


FINDINGS OF FACT

1.  The severity of the Veteran's low back disability does not create an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards.

2.  This low back disability is his only service-connected disability; it is rated as 
40-percent disabling and does not render him incapable of obtaining and maintaining substantially gainful employment if only this disability is considered.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for the low back disability on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria also are not met for a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the CAVC level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this particular case at hand, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2002, November 2003, April 2004, January 2007, May 2007, and December 2007.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The most recent December 2007 letter also complied with Dingess by also apprising him of the disability rating and downstream effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained all relevant medical and other records identified.  The Veteran also was examined for VA compensation purposes in March 2002, January 2007, May 2008, and May 2009.  These examination reports contain the information needed to assess the severity of his low back disability and potential entitlement to a TDIU, the determinative issues.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  There also was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial," not "exact", compliance).

Additionally, as mentioned, the claims were submitted on remand to the Director of the Compensation and Pension Service for an initial decision on the question of whether a higher rating and TDIU are warranted on an extra-schedular basis.  Accordingly, the Board finds that no further development of the claims is needed to meet the requirements of the VCAA or Court.

II.  Extra-schedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra- schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

A. 
Low Back Disability

The March 2002 VA examination found the Veteran's gait to be hunched over and antalgic.  He used a cane to ambulate.  He had forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 45 degrees bilaterally (i.e., side bending to the right and left sides), and lateral rotation to 20 degrees bilaterally.  The examiner found moderately severe pain on palpation of the lower spine.  The Veteran had intact sensation and normal muscle strength in his lower extremities, but diminished reflexes.

At the January 2007 VA examination, the examiner found the Veteran walked slowly with a cane.  He did not cooperate with range-of-motion testing, although the examiner observed the Veteran bent over to approximately 70 degrees to tie his shoes.  He had normal sensation and reflexes in his lower extremities, but slightly decreased strength.

During the May 2008 VA examination, the examiner found the Veteran had a very stiff gait.  The examiner noted no periods of doctor-prescribed incapacitation in the past twelve months.  The Veteran had flexion to 20 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  He complained of excruciating pain on all movements, although the examiner noted that the ranges of motion seemed to be self-limited rather than limited by pain.  The Veteran did not cooperate with strength testing or straight leg raises.  He had normal sensation in his lower extremities.  

The most recent May 2009 VA examination found the Veteran had a slow, but steady gait; he continued to use a cane to assist with ambulation.  He had flexion to 40 degrees (limited further by pain to 20 degrees), extension to 20 degrees (limited further by pain to 10 degrees), right lateral flexion to 20 degrees (limited further by pain to 10 degrees), left lateral flexion to 15 degrees (limited further by pain to 10 degrees), and lateral rotation to 30 degrees bilaterally (limited further by pain to 20 degrees).  The examiner also noted tenderness in the low back and pain on range-of-motion testing.  The examiner found normal sensation and muscle strength in the lower extremities, but diminished reflexes.  
A magnetic resonance imaging (MRI) found no significant spinal stenosis or nerve root impingement and only mild modic changes at the L5-S1 vertebrae.  The examiner did not believe the Veteran's condition should preclude sedentary employment, although the examiner also noted it would be difficult for the Veteran to remain seated for long periods of time because of his low back disability.

Thus, since the Board was precluded from assigning a rating on an extra-schedular basis in the first instance, the case was referred to the Director of the Compensation and Pension Service to determine whether a higher rating and TDIU were warranted on an extra-schedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  And, as already alluded to, in a September 2010 opinion the Director of the Compensation and Pension Service concluded that a higher rating and TDIU on an extra-schedular basis are not warranted.

In determining that an extra-schedular rating and TDIU are unwarranted, the Director of the Compensation and Pension (C&P) Service concluded the Veteran's low back disability causes him a significant amount of pain and functional impairment but does not prevent him from engaging in all types of 
work-related activities (so presumably that would be considered substantially gainful employment).  The Director explained that, although the Veteran reported that he had not worked since 1996, the May 2009 VA examiner determined the service-connected condition should not preclude sedentary employment, so employment that is less physically demanding.

The Board is inclined to agree with the Director's decision concerning this.  The only evidence suggesting the Veteran is unable to obtain and maintain substantially gainful employment solely due to his low back disability is his own unsubstantiated lay statements.  Although the Board finds no inherent basis to doubt the credibility or competency of the Veteran's statements, the Board finds that these lay statements are less probative than the May 2009 VA examiner's opinion because of the examiner's medical training and expertise.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Additionally, there is no evidence the Veteran has been hospitalized, much less frequently, for treatment of his low back disability to otherwise support an 
extra-schedular rating.  Instead, his evaluation and treatment for his low back disability has been primarily, if not exclusively, on an outpatient basis.

Finally, although the Veteran has been unemployed for more than 10 years, this appears to be from a combination of factors including his nonservice-connected depressive disorder, hypertension, presbyopia, arthritis, psoriasis, arthralgia of the knee, and traumatic arthropathy of multiple sites.  So it cannot be said that there is the required marked interference with his employment, meaning above and beyond that contemplated by his assigned schedular rating, if only his service-connected low back disability is considered.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating higher than 40 percent for his low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied.

B.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.


As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).

As the Veteran's only service-connected disability (his low back disability) is rated as just 40-percent disabling, it does not satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  Instead, the case was referred to the Director of the Compensation and Pension Service to determine whether a TDIU was warranted on an 
extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b).

The Veteran, as mentioned, is unemployed and claims to be unable to work solely due to his service-connected low back disability.  In a February 2002 letter, he maintained that he had been told during job interviews that the companies would not hire him because he could not be insured and was a "workers compensation liability."  On an April 2002 VA Form 21-4192, the Veteran's former employer indicated the Veteran had worked full time from July 1996 to January 1999 as an equipment operator and had left in January 1999 to accept a job with better pay.  So the reason he changed jobs had nothing to do with his low back disability, rather, his election to obtain another job providing more monetary compensation.

On a December 2009 VA Form 21-8940, the Veteran indicated he had not worked full time since 1996 as a maintenance worker and had became too disabled to work due to his low back disability in December 1996.  But the May 2009 VA examiner concluded the Veteran still should be able to do sedentary work, however, while also conceding he most likely would not be able to remain seated for the long periods of time needed for a full-time job even in this other limited, less physically demanding capacity.  That is to say, there was suggestion that, even if he obtained this other type of employment, special consideration or accommodation would have to be made, so this other employment still would not be considered substantially gainful, instead, just marginal.  See again 38 C.F.R. § 4.18.

Still, though, in September 2010 the Director of the Compensation and Pension Service determined a TDIU was unwarranted on an extra- schedular basis because the Veteran's only service-connected disability, his low back disability, did not preclude all types of work-related activities (substantially gainful employment).

The Board is inclined to agree with the Director's decision because there is no indication the Veteran is precluded from sedentary employment by his 
service-connected low back disability.  To receive a TDIU, his service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, as already alluded to, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Many people in the workforce routinely have to take breaks during the day for various reasons.  So merely saying the Veteran also likely would, since he cannot sit for prolonged periods at a time on account of his low back disability, is not tantamount to concluding he is unemployable or that this would be equivalent to a special accommodation of the type contemplated by 38 C.F.R. § 4.18.  

There equally is no documentation in the file that employers outright refused to hire him on account of this disability or even intimated as much during his interviews.  His account of what purportedly was said is insufficient.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995)

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim for a rating higher than 40 percent for the low back disability on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) is denied.

The claim for a TDIU on a schedular and extra-schedular basis under 38 C.F.R. § 4.16(a) and (b), respectively, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


